--------------------------------------------------------------------------------

AGREEMENT AND DEED OF TRANSFER

THIS AGREEMENT AND DEED OF TRANSFER is dated for reference as of the 16th day of
June, 2005.

BETWEEN:

> CLYVIA CAPITAL HOLDING GMBH, a company duly formed under the laws of Germany,
> with its principal office at Kosterstr. 1a, 47053 Duisburg, Germany
> 
> (hereinafter called the "Transferor")

OF THE FIRST PART

AND:

> RAPA MINING INC., a corporation duly formed under the laws of Nevada with its
> principal office at Suite 900, 555 Burrard Street, Vancouver, British
> Columbia, Canada V7X 1M8
> 
> (hereinafter called the "Transferee")

OF THE SECOND PART

THIS DOCUMENT WITNESSES THAT for value received, the receipt and sufficiency of
which is hereby acknowledged, the Transferor DOES HEREBY assign to the
Transferee all of the Transferor’s shares, rights and interests in Clyvia
Technology GmbH, a limited liability company duly formed under the laws of the
Federal republic Germany, registered in the commercial register of the
Magistrate Court (Amtsgericht) Mönchengladbach under commercial registration No.
HRB 11047, being a 100% ownership interest, free and clear of all liens, charges
and encumbrances, and Transferee DOES HEREBY accept such assignment.

1.      The Transferor hereby represents to the Transferee that the Transferor
has all necessary authority to execute this Agreement and Deed of Transfer.    
2.      The Transferee hereby represents to the Transferor that the Transferee
has all necessary authority to execute this Agreement and Deed of Transfer.    
3.     
The Transferee and the Transferor agree to enter into any other documents and
take such further actions as shall be necessary to give effect to this Agreement
and Deed of Transfer.
    4.     
Notwithstanding execution of this document and the transfer of the ownership of
Clyvia Technology GmbH, the representations of the Transferee and the Transferor
made in the agreement among the Transferee, the Transferor, Clyvia Technology
GmbH, and Brian Cheston dated for reference as of the 7th day of April, 2005,
shall survive this transfer of interest and remain in force and effect.
    5.     
This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CLYVIA CAPITAL HOLDING GMBH  RAPA MINING INC.              Per:  /s/ Signed
Per:  /s/ Signed    Deiter Wagels, Managing Director              /s/ Signed   
  Manfred Sappok, Managing Director     
Agt & Deed of Transfer of Clyvia Tech Shares.v1


--------------------------------------------------------------------------------